DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 6 is redundant because the passivation layer has already recited in claim 1.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over   in view of Gardener (7867787).

    PNG
    media_image1.png
    352
    656
    media_image1.png
    Greyscale

Regarding claim 1, figure 12 [0044-0061], Lee discloses:
1. A device comprising: a dielectric layer 502 on a first side of a semiconductor substrate 500; a first redistribution line 508b in a first recess in the dielectric layer, the first redistribution line 508b comprising a first layer 508b, the first layer 508b completely filling the first recess; a contact pad 508d in a second recess in the dielectric layer 502, wherein a width of the contact pad 508d is greater than a width of a first redistribution line 508b, wherein the contact pad 508d comprises a second layer 508b and a third layer 508c over the second layer, wherein the second layer 508b and the first layer 508d are a same material, wherein the second layer 508b and the third layer 508c completely fills the second recess, the second layer 508b and the third layer 508c comprising different materials; except a passivation layer over the dielectric layer.  

Gardener discloses a passivation layer 140 over a dielectric layer 128.

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Lee to teachings of the passivation layer as taught by Gardener because it is desirous in the art to achieve the predictable result of protecting components of the device.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
As t claim 5, figure 12 [0044-62], Lee and Gardener disclose:	
5. The device of claim 1, wherein the dielectric layer 502 is interposed between the contact pad 508d and the first side of the semiconductor substrate 500.  

As t claim 6, figure 12 [0044-62], Lee and Gardener disclose:	
6. The device of claim 1 further comprising a passivation layer over the dielectric layer.  

As t claim 7, figure 12 [0044-62], Lee and Gardener disclose:	
7. The device of claim 6, wherein the passivation layer extends partially over the contact pad.  

As t claim 8, figure 12 [0044-62], Lee and Gardener disclose:	 
8. The device of claim 1, wherein the first layer and the second layer comprise copper, wherein the third layer comprises nickel, wherein the second layer completely separates the third layer from the dielectric layer.  


Claims 1-8, 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Jang (2012/0252208) in view of Lee (2005/0070090).

    PNG
    media_image2.png
    488
    715
    media_image2.png
    Greyscale

Regarding claim 1, figure 9 [0011-0048], Jang discloses:
1. A device comprising: a dielectric layer 160 on a first side of a semiconductor substrate 100; a first redistribution line 170 (metal line) in a first recess in the dielectric layer 160, the first redistribution line 170 comprising a first layer 173, the first layer 170 completely filling the first recess; a contact pad 170 in a second recess in the dielectric layer 160, wherein the contact pad 170 comprises a second layer 173 and a third layer 175 over the second layer 173, wherein the second layer 173 and the first layer 173 are a same material, wherein the second layer 173 and the third layer 175 completely fills the second recess, the second layer 173 and the third layer 175 comprising different materials; a passivation layer 180 over the dielectric layer 160, except wherein a width of the contact pad is  greater than a width of a first redistribution line.  

Lee discloses, figure 12 [0044-0061], a device comprising a dielectric layer 502 on a first side of a semiconductor substrate 500; a first redistribution line 508b in a first recess in the dielectric layer, the first redistribution line 508b comprising a first layer 508b, the first layer 508b completely filling the first recess; a contact pad 508d in a second recess in the dielectric layer 502, wherein a width of the contact pad 508d is greater than a width of a first redistribution line 508b, wherein the contact pad 508d comprises a second layer 508b and a third layer 508c over the second layer, wherein the second layer 508b and the first layer 508d are a same material, wherein the second layer 508b and the third layer 508c completely fills the second recess, the second layer 508b and the third layer 508c comprising different materials.  
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Jang to teachings of the different widths as taught by Lee because it is desirous in the art to achieve the predictable result of providing efficient current flow through the interconnect structure of the device.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
As t claim 2, figure 9 [0011-0048], Jang and Lee disclose:	
2. The device of claim 1 further comprising a transistor 120 on a second side of the semiconductor substrate 100.  

As t claim 3, figure 9 [0011-0048], Jang and Lee disclose:	
3. The device of claim 2 further comprising: a front-side interconnect structure 170 on the second side of the semiconductor substrate 100; and a through via 110 extending from a conductive feature in the front-side interconnect structure through the semiconductor substrate to the first side of the semiconductor substrate 100, wherein the contact pad 170 is electrically coupled to the through via 110. 

As t claim 4, figure 9 [0011-0048], Jang and Lee disclose:	 
4. The device of claim 3, wherein the contact pad 170 directly contacts the through via 110.

As t claim 5, figure 9 [0011-0048], Jang and Lee disclose:	
5. The device of claim 1, wherein the dielectric layer 502 is interposed between the contact pad 508d and the first side of the semiconductor substrate 500.  

As t claim 6, figure 9 [0011-0048], Jang and Lee disclose:	
6. The device of claim 1 further comprising a passivation layer over the dielectric layer.  

As t claim 7, figure 9 [0011-0048], Jang and Lee disclose:	
7. The device of claim 6, wherein the passivation layer extends partially over the contact pad.  

As t claim 8, figure 9 [0011-0048], Jang and Lee disclose:	 
8. The device of claim 1, wherein the first layer 508d and the second layer 508b comprise copper, wherein the third layer 508c comprises nickel, wherein the second layer completely separates the third layer from the dielectric layer.  

As to claim 14, figure 9 [0042-0047], Jang discloses the invention substantially as claimed.  However, Jang fails to exp[licitly teach:
14. The device of claim 9, wherein the top portion 175 comprises nickel, wherein the bottom portion 173 completely separates the top portion from the dielectric layer.  

In figure 12 [0044-0061], Lee discloses a dielectric layer 502 (302, fig 8) on a first side of a semiconductor substrate 500; a first redistribution line 508b (308b, fig 8) in a first recess in the dielectric layer, the first redistribution line 508b comprising a first layer 508b, the first layer 508b completely filling the first recess; a contact pad 508d in a second recess in the dielectric layer 502, wherein a width of the contact pad 508d (308d, fig 8) is greater than a width of a first redistribution line 508b, wherein the contact pad 508d comprises a second layer 508b and a third layer 508c over the second layer, wherein the second layer 508b and the first layer 508d are a same material, wherein the second layer 508b and the third layer 508c completely fills the second recess, the second layer 508b and the third layer 508c comprising different materials; where the top portion 508d (308d) [0046-0048] is made of nickel and the bottom portion 508b (308b) “completely separates” the top portion 508d (308d) from the dielectric layer 502.  

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Jang to teachings of the top portion 508d (308d) [0046-0048] is made of nickel and the bottom portion 508b (308b) “completely separates” the top portion 508d (308d) from the dielectric layer 502 as taught by Lee because it is desirous in the art to achieve the predictable result of stabilizing the current flow through the interconnect structure of the device.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 

As to claim 15, figure 9 [0042-0047], Jang discloses a device comprising: a substrate 100; a dielectric layer 160 over a first side of the substrate 100; a through via 110 extending through the substrate 100; a pad 170 in the dielectric layer and electrically coupled to the through via 110, wherein: the pad 170 comprises an upper portion 175 and a bottom portion 173 formed of different materials; and sidewalls of the upper portion 175 are surrounded by the bottom portion 173; and a passivation layer 180 over the dielectric layer 160, except wherein the bottom portion 173 is in contact with the passivation layer.  

In figure 12 [0044-0061], Lee discloses a dielectric layer 502 (302, fig 8) on a first side of a semiconductor substrate 500; a first redistribution line 508b (308b, fig 8) in a first recess in the dielectric layer, the first redistribution line 508b comprising a first layer 508b, the first layer 508b completely filling the first recess; a contact pad 508d in a second recess in the dielectric layer 502, wherein a width of the contact pad 508d (308d, fig 8) is greater than a width of a first redistribution line 508b, wherein the contact pad 508d comprises a second layer 508b and a third layer 508c over the second layer, wherein the second layer 508b and the first layer 508d are a same material, wherein the second layer 508b and the third layer 508c completely fills the second recess, the second layer 508b and the third layer 508c comprising different materials; where the top portion 508d (308d) [0046-0048] is made of nickel and the bottom portion 508b (308b) completely separates the top portion 508d (308d) from the dielectric layer 502.  It is noted that the top surface of the bottom portion is leveled with the top surface of the top portion.

    PNG
    media_image1.png
    352
    656
    media_image1.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Jang to teachings of Lee for the bottom portion’s top surface being  leveled with the top portion’s surface, because it is desirous in the art to achieve the predictable result of stabilizing the current flow through the interconnect structure in the device.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E).

As to claim 16, figure 9 [0042-0047], Jang and Lee disclose:
16. The device of claim 15, further comprising a redistribution line (layer 160 +metal line 170) 170 in the dielectric layer 160, wherein the redistribution line has a same material composition as the bottom portion.  

As to claim 17, figure 9 [0042-0047], Jang and Lee disclose:
17. The device of claim 16, wherein upper surfaces of the redistribution line 170, the dielectric layer, and the upper portion are level.  

As to claim 18, figure 9 [0042-0047], Jang and Lee disclose:
18. The device of claim 15, wherein the substrate  100 comprises active circuits on a second side.  

As to claim 19, figure 9 [0042-0047], Jang and Lee disclose:
19. The device of claim 15, wherein the through via 110 extends partially through the dielectric layer.  

As to claim 20, figure 9 [0042-0047], Jang and Lee disclose:
20. The device of claim 15, wherein the upper portion has a trapezoidal cross-section.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Jang (2012/0252208).


    PNG
    media_image2.png
    488
    715
    media_image2.png
    Greyscale

As to claim 9, figure 9 [0042-0047], Jang discloses:
9. A device comprising: a dielectric layer 160 over a first side of a substrate 100; a metal line 170 in the dielectric layer; and a pad 170 in the dielectric layer, wherein the pad has a bottom portion 173 and a top portion 175 (see markup fig 9), the bottom portion and the metal line being a same material, and a topmost surface 175 of the pad is substantially level with a topmost surface of the metal line and a topmost surface of the dielectric layer, wherein the top portion comprises a different material than the bottom portion 173.  

As to claim 10, figure 9 [0042-0047], Jang discloses:
10. The device of claim 9, wherein a bottommost surface of the pad 170 is substantially level with a bottommost surface of the metal line 170.  

As to claim 11, figure 9 [0042-0047], Jang discloses:
11. The device of claim 9 further comprising a passivation layer 180 over the pad 170, wherein the passivation layer 180 covers a topmost surface of the bottom portion.  

As to claim 12, figure 12 [0042-0047], Jang discloses:
12. The device of claim 9 further comprising a through via 110, wherein the pad 170 is electrically coupled to the through via 110.  

As to claim 13, figure 9 [0042-0047], Jang discloses:
13. The device of claim 12, wherein the pad 170 contacts the through via 110.  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu (9287245) discloses an interconnect structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813